EXHIBIT 10.1 

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. THE OMITTED PORTIONS OF THIS DOCUMENT ARE INDICATED BY [***].

[x2294x0.jpg]

 

12 August 2020                                 

 

Westpac Banking Corporation (as Agent)

Level 3, 275 Kent Street

Sydney NSW 2000

 

Greetings  

 

Syndicated Facility Agreement dated 15 September 2018, as amended by Amendment
Agreement dated 11 September 2019 (Facility Agreement) and modified by Waiver
Letter dated 25 May 2020

Second request for waivers and modifications


1              BACKGROUND


1.1          IN THIS LETTER CAPITALISED TERMS HAVE THE MEANINGS GIVEN IN THE
FACILITY AGREEMENT AND CLAUSE REFERENCES ARE TO CLAUSES IN THE FACILITY
AGREEMENT, IN EACH CASE UNLESS OTHERWISE STATED.  A REFERENCE TO A PARAGRAPH IS
TO A PARAGRAPH OF THIS LETTER UNLESS OTHERWISE STATED.


1.2          REFERENCE IS ALSO MADE TO OUR LETTER REQUESTING WAIVERS AND
MODIFICATIONS DATED 25 MAY 2020, AS ACCEPTED BY YOU ON THAT DATE (FIRST WAIVER
LETTER). 


1.3          WE WRITE TO YOU, AS AGENT UNDER THE FACILITY AGREEMENT, TO SEEK
YOUR AGREEMENT TO:


(A)           AMEND THE FIRST WAIVER LETTER SO AS TO BE IN THE FORM OF THE
DOCUMENT ATTACHED TO THIS LETTER AND MARKED ‘ANNEXURE A’; AND


(B)           FURTHER WAIVERS UNDER, AND MODIFICATIONS OF, CERTAIN PARTS OF THE
FACILITY AGREEMENT.   


1.4          DESPITE ANYTHING TO THE CONTRARY IN THIS LETTER, INCLUDING
ACCEPTANCE BY THE AGENT AS CONTEMPLATED BY PARAGRAPH 10.1, THIS LETTER IS OF NO
EFFECT WHATSOEVER UNLESS AND UNTIL (AND COMES INTO EFFECT AUTOMATICALLY AND
WITHOUT NEED FOR FURTHER ACT OR DOCUMENT WHEN) THE PARENT ENTERS INTO AN
UNDERWRITING AGREEMENT WITH RESPECT TO THE EQUITY RAISING (AS DEFINED IN
PARAGRAPH 2.1) OF AT LEAST USD120,000,000.  IF THAT DOES NOT OCCUR BY THE LAST
MOMENT BEFORE MIDNIGHT (AEST) ON 31 AUGUST 2020 (OR SUCH LATER TIME AS THE AGENT
(ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) AGREES IN WRITING), THEN
THIS LETTER IS PERMANENTLY WITHDRAWN AND TERMINATED.


2              EQUITY RAISING


2.1          THE GROUP, VIA THE PARENT, IS PROPOSING TO RAISE FURTHER EQUITY
(EQUITY RAISING).  THE EQUITY IS TO BE RAISED BY THE PARENT AND THE PROCESS IS
EXPECTED TO BE COMPLETED, WITH THE NET PROCEEDS RECEIVED APPLIED IN FULL IN
PREPAYMENT OF LOANS UNDER THE SYNDICATED FACILITY AGREEMENT, BY 31 AUGUST 2020.
 


3              REQUEST FOR WAIVERS AND MODIFICATIONS


3.1          UNDER CLAUSE 39 (AMENDMENTS AND WAIVERS) THE MATTERS DESCRIBED
BELOW REQUIRE THE CONSENT OF THE MAJORITY LENDERS.  BY CLAUSE 39.1(B), ONCE YOU
HAVE THE REQUISITE CONSENTS AND ARE SO INSTRUCTED, YOU MAY EXECUTE THIS LETTER
ON BEHALF ALL FINANCE PARTIES BY WAY OF AGREEMENT WITH THE OBLIGORS, AS
CONTEMPLATED BY PARAGRAPH 10.1 (THE DATE YOU DO SO WILL BE THE ACCEPTANCE
DATE). 


3.2          WE SEEK THE CONSENT AND AGREEMENT OF THE AGENT (ACTING ON THE
INSTRUCTIONS OF THE MAJORITY LENDERS) TO THE FOLLOWING:


AMENDMENTS TO THE FIRST WAIVER LETTER


3.3          THE AMENDMENTS TO THE FIRST WAIVER LETTER CONTEMPLATED BY PARAGRAPH
1.3(A) ARE CONTINGENT UPON:


(A)           THE EQUITY RAISING SECURING A MINIMUM OF USD120,000,000 IN FURTHER
EQUITY OR SUCH LESSER AMOUNT AS AGREED BY THE MAJORITY LENDERS FROM TIME TO
TIME; AND

 


 

   47880858_7 

--------------------------------------------------------------------------------

   


(B)           THE NET PROCEEDS BEING APPLIED IN FULL IN PRO-RATA PREPAYMENT OF
OUTSTANDING FACILITY A LOANS AND FACILITY C LOANS,


BY 31 AUGUST 2020 OR SUCH LATER DATE AS AGREED BY THE MAJORITY LENDERS FROM TIME
TO TIME (EQUITY RAISE CONDITIONS).   

1           

2           

2.1           

2.2           

2.3           


3.4          THE BORROWER UNDERTAKES TO NOTIFY THE AGENT IN WRITING PROMPTLY
AFTER THE PARENT BECOMES UNCONDITIONALLY ENTITLED TO RECEIVE THE NET PROCEEDS OF
THE EQUITY RAISING. 


3.5          UPON THE BORROWER APPLYING IN FULL THE NET PROCEEDS (OR ANY LESSER
AMOUNT REQUIRED TO FULLY REPAY ALL OUTSTANDING FACILITY A LOANS AND FACILITY C
LOANS) OF THE EQUITY RAISING TO PREPAYMENT OF LOANS IN ACCORDANCE WITH THE
EQUITY RAISE CONDITIONS, THE FIRST WAIVER LETTER IS AMENDED IN THE MANNER
CONTEMPLATED BY PARAGRAPH 1.3(A).  PARAGRAPH 8 OF THIS LETTER OTHERWISE APPLIES
WITH RESPECT TO THE FIRST WAIVER LETTER AS SO AMENDED.


4              PERMITTED DISPOSALS AND CONSEQUENTIAL PREPAYMENTS


4.1          DESPITE CLAUSE 24.11 (DISPOSALS) AND THE RESTRICTIONS ON DISPOSALS
IN PARAGRAPH 2.8 OF THE FIRST WAIVER LETTER, FOR SO LONG AS THERE IS NO DEFAULT
OR REVIEW EVENT CONTINUING, THE MAJORITY LENDERS ACKNOWLEDGE AND CONSENT TO
THESE TRANSACTIONS BEING PERMITTED DISPOSALS DURING THE WAIVER PERIOD:


(A)           A LONG TERM COAL SALE ARRANGEMENT ON TERMS APPROVED BY THE
MAJORITY LENDERS (BUT THIS DOES NOT LIMIT THE OBLIGORS’ RIGHTS TO ENTER INTO
CONTRACTS FOR THE SALE OF COAL THAT ARE OTHERWISE PERMITTED BY CLAUSE 24.11
(DISPOSALS) AND PARAGRAPH (A) OF THE DEFINITION OF “PERMITTED DISPOSALS” IN THE
FACILITY AGREEMENT);


(B)           A SALE AND LEASEBACK ARRANGEMENT BY CORONADO CURRAGH PTY LTD IN
RESPECT OF THE HEAVY MACHINERY EQUIPMENT (HME) SET OUT IN THE SCHEDULE ATTACHED
TO THIS LETTER AND MARKED ‘ANNEXURE B’ (ANNEXURE B); AND


(C)           A SALE OF ANY HOUSING SET OUT IN ANNEXURE C, WHICH ARE CURRENTLY
OWNED BY CURRAGH QUEENSLAND MINING PTY LTD AND UTILISED IN CONNECTION WITH THE
CURRAGH MINE,


(COLLECTIVELY, THE PERMITTED TRANSACTIONS AND INDIVIDUALLY A PERMITTED
TRANSACTION), ON THE CONDITION THAT:


(D)           THE RELEVANT PERMITTED TRANSACTION IS COMPLETED WITHIN 6 MONTHS OF
THE DATE OF THIS LETTER;


(E)           THE NET PROCEEDS RECEIVED FROM EACH PERMITTED TRANSACTION ARE
APPLIED IN FULL IN PREPAYMENT OF THE LOANS; AND


(F)            AN AMOUNT EQUAL TO 40% OF THE NET PROCEEDS RECEIVED FROM EACH
PERMITTED TRANSACTION WILL BE APPLIED IN PERMANENT REDUCTION OF THE FACILITY A
COMMITMENT AND THE FACILITY C COMMITMENT, TO BE APPLIED PRO-RATA ACROSS EACH OF
THESE FACILITIES AND PROPORTIONATELY AGAINST EACH RESPECTIVE LENDER’S
COMMITMENT.  THOSE PERMANENT REDUCTIONS ARE APPLIED AGAINST THE OBLIGATIONS TO
REDUCE COMMITMENTS UNDER PARAGRAPH 5 IN CHRONOLOGICAL ORDER.


5              CALCULATION AND AMORTISATION


5.1          IF THE FOLLOWING REDUCTIONS HAVE NOT OCCURRED BY THE DATES SHOWN IN
THE TABLE BELOW, EITHER IN RESPECT OF THE FACILITY A COMMITMENT OR THE FACILITY
C COMMITMENT (OR A COMBINATION IN AGGREGATE, AS APPLICABLE), AS A RESULT OF
PERMITTED TRANSACTIONS OR OTHERWISE, THEN THEY ARE AUTOMATICALLY REDUCED

2 

--------------------------------------------------------------------------------

   


BY THE AMOUNTS SHOWN (LESS ANY SUCH PRIOR REDUCTIONS) ON THOSE DATES IN THAT
TABLE (REDUCED COMMITMENTS).  EACH LENDER’S RESPECTIVE FACILITY A COMMITMENT AND
FACILITY C COMMITMENT IS REDUCED PROPORTIONATELY WITH THE REDUCED AMOUNTS BEING
PERMANENTLY CANCELLED.   


5.2          THE BORROWER MUST ENSURE (INCLUDING BY REPAYING FACILITY A LOANS
AND FACILITY C LOANS IF NECESSARY) THAT THE PRINCIPAL OUTSTANDING UNDER FACILITY
A AND FACILITY C DOES NOT EXCEED THE REDUCED COMMITMENTS ON THOSE DATES. 



15 February 2021

USD25,000,000

15 May 2021

USD25,000,000

 

15 August 2021

USD25,000,000


5.3          THE AUTOMATIC REDUCTIONS DESCRIBED IN THE ABOVE ARE TO BE APPLIED
PRO-RATA ACROSS THE FACILITY A COMMITMENT AND THE FACILITY C COMMITMENT AND ONLY
ONCE THE COMMITMENTS UNDER THOSE FACILITIES ARE REDUCED TO ZERO MAY ANY OF THE
ABOVE AMOUNTS BE APPLIED IN REDUCTION OF THE FACILITY B COMMITMENT. ANY FUNDS
RECEIVED AND APPLIED IN PERMANENT REDUCTION OF THE COMMITMENTS WILL BE APPLIED
IN ORDER OF THE DATES OUTLINED IN THE ABOVE TABLE.


6              WAIVER OF MATERIAL ADVERSE EFFECT


6.1          ANY EVENT OF DEFAULT UNDER CLAUSE 25.17 (MATERIAL ADVERSE EFFECT)
ARISING BY REASON OF PARAGRAPH (A) OR (B) OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT WHICH MAY HAVE OCCURRED OR BE CONTINUING AS AT THE ACCEPTANCE DATE AS A
RESULT OF COVID-19 RELATED EVENTS THAT HAVE OCCURRED ON OR BEFORE THAT DATE IS
WAIVED.


7              REPRESENTATIONS


7.1          THIS LETTER AND THE SUPPLEMENTAL INFORMATION PROVIDED TO THE AGENT
IN CONNECTION WITH IT COMPRISE DISCLOSURE, TO THE EXTENT OF THEIR CONTENTS, FOR
THE PURPOSES OF THE REPRESENTATIONS IN CLAUSE 21.9 (DISCLOSURE) AND 21.10(C) (NO
MISLEADING INFORMATION).    


7.2          EXCEPT AS TO MATTERS EXPRESSLY WAIVED IN THIS LETTER, EACH OBLIGOR
REPEATS THE REPEATING REPRESENTATIONS ON THE DATE OF ITS EXECUTION OF THIS
LETTER BY REFERENCE TO THE FACTS AND CIRCUMSTANCES THEN EXISTING.


7.3          EACH OBLIGOR ON THE DATE OF THIS LETTER REPRESENTS AND WARRANTS TO
EACH FINANCE PARTY THAT NO FINANCE PARTY HAS OR WILL BE PAID ANY ADDITIONAL FEE
OR MARGIN OR OTHER PAYMENT OTHER THAN AS STATED IN THIS LETTER IN CONNECTION
WITH THE WAIVERS GRANTED PURSUANT TO THIS LETTER. EACH OBLIGOR UNDERTAKES THAT
IT WILL NOT MAKE ANY SUCH PAYMENT.  


7.4          EACH OBLIGOR INCORPORATED IN AUSTRALIA REPRESENTS AND WARRANTS THAT
ITS CONSTITUTION HAS NOT BEEN AMENDED OR REPEALED SINCE LAST PROVIDED TO THE
AGENT ON OR ABOUT 24 OCTOBER 2018, EXCEPT AS APPROVED BY THE AGENT.


8              ADMINISTRATION FEE AND OTHER CONDITIONS


8.1          IN CONSIDERATION OF THE WAIVERS AND MODIFICATIONS SOUGHT IN THIS
LETTER, THE OBLIGORS UNDERTAKE TO PAY TO YOU AS AGENT, FOR THE ACCOUNT OF EACH
LENDER, AN ADMINISTRATION FEE CALCULATED AT [***] ON ITS RESPECTIVE AGGREGATE
COMMITMENT ON THE ACCEPTANCE DATE. THAT FEE WILL BE PAID IN THE CURRENCY OR
CURRENCIES IN WHICH A LENDER’S COMMITMENTS ARE DENOMINATED AND SHALL BE PAYABLE
BY THE OBLIGORS TO THE AGENT WITHIN 10 BUSINESS DAYS AFTER THE ACCEPTANCE DATE.
 


8.2          THE OBLIGORS UNDERTAKE TO PAY PROMPTLY ON DEMAND THE FEES, COSTS
AND EXPENSES INCURRED BY THE LENDERS AND THE AGENT IN THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS LETTER (INCLUDING LEGAL FEES AND EXPENSES)
PURSUANT TO CLAUSE 19.2 (AMENDMENT COSTS).  


8.3          WITHIN 20 BUSINESS DAYS OF THE ACCEPTANCE DATE, THE OBLIGORS MUST
PROCURE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT LEGAL OPINIONS OF:


(A)           SULLIVAN & CROMWELL LLP, AS NEW YORK COUNSEL TO THE PARENT AND THE
OBLIGORS; AND


(B)           DINSMORE & SHOHL LLP, AS WEST VIRGINIA COUNSEL TO THE PARENT AND
THE OBLIGORS,


 

3 

--------------------------------------------------------------------------------

   


IN EACH CASE REGARDING US LAW MATTERS WITH RESPECT TO THE OBLIGORS AND THEIR
ENTRY INTO THIS LETTER. A FAILURE TO COMPLY WITH THIS UNDERTAKING WITHIN THE
TIME REQUIRED WILL BE AN EVENT OF DEFAULT AND NO REMEDY PERIODS UNDER THE
FACILITY AGREEMENT WILL APPLY.   


8.4          WITHIN 20 BUSINESS DAYS OF THE ACCEPTANCE DATE, THE OBLIGORS MUST
PROCURE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, ALL BOARD EXTRACTS,
VERIFICATION CERTIFICATES AND OTHER DOCUMENTATION REQUIRED BY THE AGENT TO
ENABLE KING & WOOD MALLESONS, AS AUSTRALIAN COUNSEL TO THE FINANCE PARTIES TO
ISSUE ITS LEGAL OPINION REGARDING AUSTRALIA LAW MATTERS WITH RESPECT TO THE
OBLIGORS AND THEIR ENTRY INTO THIS LETTER. A FAILURE TO COMPLY WITH THIS
UNDERTAKING WITHIN THE TIME REQUIRED WILL BE AN EVENT OF DEFAULT AND NO REMEDY
PERIODS UNDER THE FACILITY AGREEMENT WILL APPLY.


9              GENERAL


9.1          THIS LETTER IS ISSUED BY THE PARENT, THE ORIGINAL BORROWER AND ALL
OTHER OBLIGORS. 


9.2          EACH OBLIGOR ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED FOR IN
THIS LETTER (OR ANY OTHER FINANCE DOCUMENT):


(A)           NO OTHER AMENDMENTS, WAIVERS OR CONSENTS ARE MADE BY THIS DOCUMENT
TO THE FACILITY AGREEMENT, THE FIRST WAIVER LETTER OR ANY OTHER FINANCE
DOCUMENT;


(B)           THIS LETTER DOES NOT AFFECT ANY OTHER RIGHT A LENDER MAY HAVE; AND


(C)           ALL PROVISIONS OF THE FACILITY AGREEMENT, THE FIRST WAIVER LETTER
(AS AMENDED BY THIS LETTER) AND ANY OTHER FINANCE DOCUMENT REMAIN IN FULL FORCE
AND EFFECT.


9.3          EACH OBLIGOR ACKNOWLEDGES AND CONFIRMS THAT:


(A)           EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS LETTER, THE TERMS OF THIS
LETTER DO NOT AFFECT OR PREJUDICE THE OBLIGATIONS OF ANY OBLIGOR UNDER THE
FACILITY AGREEMENT, THE FIRST WAIVER LETTER OR ANY OTHER FINANCE DOCUMENT; AND


(B)           EACH GUARANTEE AND SECURITY PROVIDED BY IT AND SECURITY GRANTED BY
IT CONTINUES IN FULL FORCE AND EFFECT.


9.4          IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS LETTER AND THE
FACILITY AGREEMENT OR THE FIRST WAIVER LETTER, THE TERMS OF THIS LETTER WILL
PREVAIL TO THE EXTENT OF THAT INCONSISTENCY.


9.5          THE PERSON WHO SIGNS THIS LETTER ON BEHALF OF THE OBLIGORS DOES SO
AS THE DULY APPOINTED ATTORNEY OF EACH AUSTRALIAN OBLIGOR AND DULY AUTHORIZED
SIGNATORY OF EACH US OBLIGOR AND HAS NO NOTICE OF REVOCATION OF THAT APPOINTMENT
OR AUTHORITY WITH RESPECT TO ANY OBLIGOR.


9.6          THE AGENT ACKNOWLEDGES THAT THE PARENT HAS ADVISED THAT IT INTENDS
TO PUBLICLY FILE THIS LETTER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE AGENT CONSENTS ON BEHALF OF ITSELF AND THE MAJORITY LENDERS TO THE PUBLIC
FILING OF THIS LETTER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON THE
CONDITION THAT THE PARENT REDACTS ANY FEE INFORMATION AND USES ITS BEST
ENDEAVOURS TO ENSURE THAT THERE IS A REDACTION OF THE MARGIN INFORMATION SET OUT
IN PARAGRAPH 2.3 OF ANNEXURE A AS PART OF THE PUBLIC FILING.


10           ACCEPTANCE


10.1       IF THE MAJORITY LENDERS AGREE TO THE ABOVE AND INSTRUCT YOU
ACCORDINGLY, PLEASE ACKNOWLEDGE THAT AGREEMENT BY EXECUTING THIS LETTER AND
RETURNING IT TO US.  TO FACILITATE THE EQUITY RAISING, WE REQUEST THAT YOU DO SO
BY NO LATER THAN WEDNESDAY, 12 AUGUST 2020.  YOU AND THE OBLIGORS ACKNOWLEDGE
AND AGREE THAT, SUBJECT TO PARAGRAPH 1.4, THE WAIVERS AND MODIFICATIONS
DESCRIBED IN THIS LETTER COME INTO EFFECT UPON YOUR SO DOING.   


10.2       THIS LETTER AND ANY AGREEMENT FORMED BY ITS ACCEPTANCE ARE GOVERNED
BY THE LAWS OF QUEENSLAND AND EACH PARTY IRREVOCABLE SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF QUEENSLAND.


10.3       ONCE ACCEPTED, THIS LETTER IS A FINANCE DOCUMENT UNDER THE FACILITY
AGREEMENT.


10.4       THIS LETTER MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS.  EACH
COUNTERPART CONSTITUTES AN ORIGINAL OF THIS LETTER, ALL OF WHICH TOGETHER
CONSTITUTE ONE INSTRUMENT. THIS LETTER IS INTENDED TO BIND ALL PARTIES TO IT. 
IN THE EVENT IT IS NOT BINDING ON ONE PARTY, THE PARTIES AGREE THAT IT WILL BE
BINDING ON NONE OF THEM


 

4 

--------------------------------------------------------------------------------

   


10.5       THE PARTIES ENTER INTO THIS LETTER IN CONSIDERATION OF, AMONG OTHER
THINGS, THE MUTUAL PROMISES CONTAINED IN THIS LETTER.


EXECUTED AS AN AGREEMENT.




5 

--------------------------------------------------------------------------------

   

Signature pages



Borrower

Signed for and on behalf of CORONADO

FINANCE PTY LTD  by its attorney under

power of attorney dated 11 August 2020___  

in the presence of:

)

)

)

)

)

)

/s/ Gerhard Ziems

/s/ Liesl Burman

 

By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney

Signature of witness

 

 

Liesl Burman

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

Address of witness

 

 





Parent




CORONADO GLOBAL RESOURCES, INC

By: /s/ Gerhard Ziems

Name: Gerhard Ziems

 

Title: Authorized Signatory



 


6 

--------------------------------------------------------------------------------

   


Obligors




Signed for and on behalf of CORONADO

AUSTRALIA HOLDINGS PTY LTD  by its

attorney under power of attorney dated

11 August 2020___ in the presence of:

)

)

)

)

)

/s/ Gerhard Ziems

/s/ Liesl Burman

 

By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney

Signature of witness

 

 

Liesl Burman

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

Address of witness

 

 

 

 

Signed for and on behalf of CORONADO 

CURRAGH PTY LTD  by its attorney under

power of attorney dated 11 August 2020___ 

 in the presence of:

)

)

)

)

)

/s/ Gerhard Ziems

/s/ Liesl Burman

 

By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney

Signature of witness

 

 

Liesl Burman

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

Address of witness

 

 

 

 

 

7 

--------------------------------------------------------------------------------

   

Signed for and on behalf of CURRAGH

QUEENSLAND MINING PTY LTD  by its

attorney under power of attorney dated

11 August 2020___ in the presence of:

)

)

)

)

)

/s/ Gerhard Ziems

/s/ Liesl Burman

 

By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney

Signature of witness

 

 

Liesl Burman

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

Address of witness

 

 

 

 

 

Signed for and on behalf of CURRAGH

COAL SALES CO. PTY. LTD.  by its attorney

under power of attorney dated

11 August 2020___ in the presence of:

)

)

)

)

)

/s/ Gerhard Ziems

/s/ Liesl Burman

 

By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney

Signature of witness

 

 

Liesl Burman

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

Address of witness

 

 

 

 

 

8 

--------------------------------------------------------------------------------

   

 

CORONADO COAL CORPORATION

CORONADO COAL LLC

CORONADO II LLC

CORONADO IV LLC

POWHATAN MID-VOL COAL SALES, L.L.C

MATOAKA LAND COMPANY, LLC

GREENBRIER SMOKELESS COAL MINING, L.L.C.

CORONADO COAL II LLC

CORONADO CURRAGH LLC

BUCHANAN MINING COMPANY LLC

CORONADO VA, LLC

GREENBRIER MINERALS, LLC

MIDLAND TRAIL RESOURCES LLC

BUCHANAN MINERALS, LLC

 

 

By: /s/ Gerhard Ziems

Name: Gerhard Ziems

 

Title: Authorized Signatory




 


9 

--------------------------------------------------------------------------------

   


Agent 

 

Signed for and on behalf of Westpac Banking Corporation ABN 33 007 457 141 by
its Attorney under a Power of Attorney dated 17 January 2001, and the Attorney
declares that the Attorney has not received any notice of the revocation of such
Power of Attorney, in the presence of: 

 

 

 

 

/s/ Mathew O’Donohue

Signature of Attorney

/s/ Jodie Laws

 

 

Mathew O’Donohue

Signature of Witness

 

Jodie Laws

 

 

Name of Attorney in full

Name of Witness in full

 

 

 

 

  

 

10 

--------------------------------------------------------------------------------

[x5554x0.jpg]

 



ANNEXURE A

To second request for waivers and modifications

Dated 12 August 2020

 

 






 

EXECUTION VERSION

 

 

25 May 2020                                     

 

 

                                                       

Westpac Banking Corporation (as Agent)

Level 3, 275 Kent Street

Sydney NSW 2000

 

 

Greetings  

 

Syndicated Facility Agreement dated 15 September 2018, as amended by Amendment
Agreement dated 11 September 2019 (Facility Agreement)

Request for waivers and modifications


1          BACKGROUND


1.1       IN THIS LETTER CAPITALISED TERMS HAVE THE MEANINGS GIVEN IN THE
FACILITY AGREEMENT AND CLAUSE  REFERENCES ARE TO CLAUSES IN THE FACILITY
AGREEMENT, IN EACH CASE UNLESS OTHERWISE STATED.  A REFERENCE TO A PARAGRAPH IS
TO A PARAGRAPH OF THIS LETTER UNLESS OTHERWISE STATED.


1.2       WE WRITE TO YOU AS AGENT UNDER THE FACILITY AGREEMENT TO SEEK
TEMPORARY WAIVERS AND MODIFICATIONS OF CERTAIN PARTS OF THE FACILITY
AGREEMENT.   


1.3       CLAUSE 23.1 (FINANCIAL COVENANTS) SETS OUT THE FINANCIAL COVENANTS
WITH WHICH THE PARENT MUST ENSURE COMPLIANCE.  COMPLIANCE MUST BE AT ALL TIMES,
AND THE BORROWERS ARE REQUIRED TO DEMONSTRATE COMPLIANCE AS AT 30 JUNE AND 31
DECEMBER EACH YEAR IN ACCORDANCE WITH CLAUSE 23.2 (TESTING OF COVENANTS). 


1.4       THE CIRCUMSTANCES GENERATED LOCALLY AND GLOBALLY BY THE PANDEMIC OF
THE NOVEL CORONAVIRUS DISEASE KNOWN AS COVID-19, INCLUDING ITS EFFECT ON THE
DEMAND FOR AND PRICE OF COAL, HAVE PLACED UNANTICIPATED STRESSES ON THE
OPERATIONS OF THE GROUP AND THE PREDICTABILITY OF THE SHORT AND MEDIUM TERM
METRICS OF THE BUSINESS.  IF CONDITIONS DETERIORATE FURTHER, THERE IS THE
POTENTIAL THAT THE GROUP MAY BE UNABLE TO COMPLY WITH CERTAIN OF THE FINANCIAL
COVENANTS FOR SO LONG AS THE EFFECTS OF THE PANDEMIC REMAIN CURRENT.


2          REQUEST FOR WAIVERS AND MODIFICATIONS


2.1       UNDER CLAUSE 39 (AMENDMENTS AND WAIVERS) THE TEMPORARY WAIVERS AND
MODIFICATIONS DESCRIBED BELOW REQUIRE THE CONSENT OF THE MAJORITY LENDERS.  BY
CLAUSE 39.1(B), ONCE YOU HAVE THE REQUISITE CONSENTS AND ARE SO INSTRUCTED, YOU
MAY EXECUTE THIS LETTER ON BEHALF ALL FINANCE PARTIES BY WAY OF AGREEMENT WITH
THE OBLIGORS, AS CONTEMPLATED BY PARAGRAPH 5.1.

 




   470880862_7 

--------------------------------------------------------------------------------

   


2.2       WE SEEK THE CONSENT AND AGREEMENT OF THE AGENT (ACTING ON THE
INSTRUCTIONS OF THE MAJORITY LENDERS) TO THE FOLLOWING, WHERE ‘WAIVER PERIOD’
MEANS THE PERIOD FROM THE DATE OF YOUR ACCEPTANCE OF THIS LETTER IN ACCORDANCE
WITH PARAGRAPH 5.1 (THE ACCEPTANCE DATE) TO (AND INCLUDING) THE DATE WHICH IS
THE EARLIER OF:


(A)         THE DATE ON WHICH THE PARENT DELIVERS TO THE AGENT A COMPLIANCE
CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER AND GROUP CHIEF FINANCIAL
OFFICER OF THE PARENT SETTING OUT (IN REASONABLE DETAIL) COMPUTATIONS
DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23.1
(FINANCIAL COVENANTS) AS AT 30 SEPTEMBER 2021 ON THE BASIS OF THE FINANCIAL
REPORTING DESCRIBED IN PARAGRAPH 2.13; AND


(B)        THE DATE ON WHICH THE AGENT GIVES NOTICE THAT THE MAJORITY LENDERS
ARE SATISFIED WITH THE MATTERS DESCRIBED IN PARAGRAPH 2.11 (DISTRIBUTION) BELOW.


IF THE WAIVER PERIOD HAS NOT ALREADY ENDED PURSUANT TO PARAGRAPH (A) OR (B)
ABOVE, THE OBLIGORS UNDERTAKE TO ENSURE THAT A COMPLIANCE CERTIFICATE IS
DELIVERED IN ACCORDANCE WITH PARAGRAPH (A) DEMONSTRATING COMPLIANCE WITH THE
FINANCIAL COVENANTS NO LATER THAN 31 OCTOBER 2021.  A FAILURE TO COMPLY WITH
THIS OBLIGATION WILL BE AN IMMEDIATE EVENT OF DEFAULT WITHOUT ANY REMEDY PERIOD
THAT MAY OTHERWISE BE AVAILABLE PURSUANT TO CLAUSE 25.3(B) (OTHER OBLIGATIONS). 


MARGIN


2.3       IN CLAUSE 1.1 (DEFINITIONS) THE DEFINITION OF “MARGIN” IS MODIFIED
DURING THE WAIVER PERIOD (AND THEREAFTER, BUT ONLY IN CONNECTION WITH ANY
INTEREST PERIOD THAT HAS COMMENCED DURING OR PRIOR TO THE WAIVER PERIOD) BY
REPLACING THE PRICING GRID AND THE SUBSEQUENT PARAGRAPH WITH THE FOLLOWING:

 


NET DEBT TO EBITDA IN MOST RECENT COMPLIANCE CERTIFICATE


MARGIN


> 3.50 TIMES


[***] PER ANNUM


> 2.50 TIMES AND ≤ 3.50 TIMES


[***] PER ANNUM


> 2.00 TIMES AND ≤ 2.50 TIMES


[***] PER ANNUM


> 1.50 TIMES AND ≤ 2.00 TIMES


[***] PER ANNUM


≤ 1.50 TIMES


[***] PER ANNUM

A)   ANY CHANGE IN MARGIN ARISING BY REASON OF THE DELIVERY OF A COMPLIANCE
CERTIFICATE WILL TAKE EFFECT ON THE FIRST DAY OF THE NEXT APPLICABLE INTEREST
PERIOD OR BANK GUARANTEE FEE PAYMENT DATE (AS APPLICABLE) OCCURRING AFTER THE
DATE OF RECEIPT BY THE AGENT OF THE APPLICABLE COMPLIANCE CERTIFICATE.

B)   IF A COMPLIANCE CERTIFICATE IS NOT DELIVERED WHEN DUE, FOR THE PURPOSES OF
DETERMINING THE APPLICABLE MARGIN, NET DEBT TO EBITDA WILL BE ASSUMED TO BE
GREATER THAN 3.50 TIMES UNTIL A COMPLIANCE CERTIFICATE IS DELIVERED.

DESPITE PARAGRAPH (A) OF THE DEFINITION OF MARGIN, IF, UPON RECEIPT BY THE AGENT
OF A COMPLIANCE CERTIFICATE (PREPARED ON THE BASIS OF THE PARENT’S FINANCIAL
POSITION AS AT 30 JUNE 2020, OR FOR EACH QUARTER TO AND INCLUDING 30 SEPTEMBER
2021 (IN ACCORDANCE WITH PARAGRAPH 2.13)), THE MARGIN IS TO INCREASE IN
ACCORDANCE WITH THE ABOVE GRID, THEN WITHIN 5 BUSINESS DAYS OF THE RECEIPT BY
THE AGENT OF THE APPLICABLE COMPLIANCE CERTIFICATE, THE BORROWER WILL MAKE A
TRUE-UP PAYMENT EITHER TO THE AGENT IN CONNECTION WITH FACILITY A AND FACILITY C
FOR THE ACCOUNT OF THE RELEVANT LENDERS OR TO THE RELEVANT LENDER IN CONNECTION
WITH FACILITY B OF AN AMOUNT THAT REPRESENTS THE DIFFERENCE BETWEEN:

 

2 

--------------------------------------------------------------------------------

   

(A)        INTEREST AND BANK GUARANTEE FEES PAID AND PAYABLE DURING THE PERIOD
FROM (BUT EXCLUDING) THE ACCOUNTING DATE TO WHICH THE COMPLIANCE CERTIFICATE IS
PREPARED TO THE DATE THE INCREASED MARGIN BEGINS TO APPLY (THE “TRUE-UP
PERIOD”); AND

(B)        INTEREST AND BANK GUARANTEE FEES THAT WOULD HAVE BEEN PAID OR PAYABLE
DURING THE TRUE-UP PERIOD HAD THE MARGIN DURING THE WHOLE OF THAT PERIOD BEEN AT
THE HIGHER RATE.

FOR THE AVOIDANCE OF DOUBT, IF, UPON RECEIPT OF THE COMPLIANCE CERTIFICATE
REFERRED TO IN THIS PARAGRAPH, THE MARGIN IS TO BE DECREASED IN ACCORDANCE WITH
THE MARGIN GRID SET OUT IN THIS PARAGRAPH, NO AMOUNT WOULD BE PAYABLE BY ANY
FINANCE PARTY TO THE BORROWER IN RESPECT OF SUCH DECREASE IN THE MARGIN AND THE
DECREASE IN MARGIN WILL OCCUR PURSUANT TO PARAGRAPH (A) OF THE DEFINITION OF
MARGIN.


FINANCIAL COVENANTS


2.4       THE OBLIGATION OF THE PARENT UNDER CLAUSE 23.1 (FINANCIAL COVENANTS)
TO ENSURE COMPLIANCE WITH THE FINANCIAL COVENANTS AT ALL TIMES IS WAIVED DURING
THE WAIVER PERIOD.  


2.5       THE OBLIGATIONS OF THE PARENT UNDER CLAUSES 22.1 AND 22.2 (FINANCIAL
STATEMENTS) TO SUPPLY FINANCIAL STATEMENTS AND COMPLIANCE CERTIFICATES TO THE
AGENT DURING THE WAIVER PERIOD, AND THE TESTING REGIME IN CLAUSE 23.2 (TESTING
OF COVENANTS), ARE UNAFFECTED BY THE WAIVER IN PARAGRAPH 2.4 (SUBJECT, IN
RESPECT OF THE CONTENTS OF COMPLIANCE CERTIFICATES, TO PARAGRAPH 2.6).


2.6       THE FORM OF COMPLIANCE CERTIFICATES PROVIDED DURING THE WAIVER PERIOD
NEED NOT CONTAIN THE PHRASES ‘WHICH DOES NOT EXCEED 2.50 TIMES’ IN PARAGRAPH
2(A), ‘WHICH IS AT LEAST 3.00 TIMES’ IN PARAGRAPH 2(B) OR ‘WHICH DOES NOT EXCEED
40%’ IN PARAGRAPH 2(C), AS SHOWN IN THE FORM OF COMPLIANCE CERTIFICATE IN
SCHEDULE 7 OF THE FACILITY AGREEMENT.  

2.6A     The Obligors and Finance Parties acknowledge and agree that for the
purposes of the calculation of Financial Covenants in the Facility Agreement, in
the event that EBITDA for a period is less than USD1, the Financial Covenants
will be calculated on the basis that EBITDA is USD1.


LIQUIDITY REQUIREMENT


2.7       THE OBLIGORS AND THE AGENT AGREE THAT IF A BORROWER PROPOSES TO
UTILISE FACILITY A AND/OR FACILITY C DURING THE WAIVER PERIOD IN CIRCUMSTANCES
WHERE THAT UTILISATION WILL CAUSE THE AVAILABLE COMMITMENT UNDER FACILITY A AND
FACILITY C, IN AGGREGATE, TO BE LESS THAN US$50,000,000, THEN UPON THE BORROWER
GIVING THE AGENT A DULY COMPLETED UTILISATION REQUEST THAT COMPLIES WITH CLAUSE
5 (UTILISATION – LOANS) THAT, ONCE FUNDED, WILL HAVE THAT EFFECT:


(A)         SUBJECT ONLY TO CLAUSE 4.2 (FURTHER CONDITIONS PRECEDENT), EACH
LENDER WILL MAKE ITS PARTICIPATION IN EACH LOAN REQUESTED IN THAT UTILISATION
REQUEST ON THE PROPOSED UTILISATION DATE;


(B)        THE OBLIGORS AND THE LENDERS MUST ENTER INTO NEGOTIATIONS FOR A
PERIOD OF UP TO 30 DAYS (NEGOTIATION PERIOD) WITH A VIEW TO AGREEING TERMS ON
WHICH THE MAJORITY LENDERS WOULD BE PREPARED TO CONTINUE TO PROVIDE, FUND OR
MAINTAIN ALL OR ANY OF THE FACILITIES;


(C)         IF AGREEMENT IS REACHED DURING THE NEGOTIATION PERIOD THE OBLIGORS
MUST PROMPTLY DO ALL ACTS AND EXECUTE ALL DOCUMENTS AS THE MAJORITY LENDERS
REASONABLY REQUIRE TO DOCUMENT, OR TO PROTECT, PRESERVE OR SECURE THE FINANCE
PARTIES’ RIGHTS AND INTERESTS UNDER, SUCH AGREEMENT;


(D)        IF AGREEMENT IS NOT REACHED DURING THE NEGOTIATION PERIOD, OR IF (IN
THE OPINION OF THE MAJORITY LENDERS) ANY OF THE OBLIGORS DO NOT DO ALL ACTS AND
EXECUTE ALL DOCUMENTS AS THE MAJORITY LENDERS REASONABLY REQUIRE TO DOCUMENT, OR
TO PROTECT, PRESERVE OR SECURE FOR THE FINANCE PARTIES’ RIGHTS AND INTERESTS
UNDER, ANY AGREEMENT, THE AGENT, ACTING ON THE INSTRUCTION OF THE MAJORITY
LENDERS MAY BY GIVING WRITTEN NOTICE TO THE BORROWER:


 

3 

--------------------------------------------------------------------------------

   


(I)          CANCEL THE WHOLE OR ANY PART OF A FACILITY WHEREUPON IT WILL BE
IMMEDIATELY CANCELLED; AND


(II)         DECLARE THAT ALL OR ANY PART OF THE OUTSTANDING UTILISATIONS,
TOGETHER WITH ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED UNDER THE FINANCE
DOCUMENTS IS DUE AND PAYABLE WHEREUPON IT WILL BE DUE AND PAYABLE WITHIN 30
DAYS;


(E)         IF THE BORROWER FAILS TO PREPAY ALL AMOUNTS PAYABLE FOLLOWING THE
GIVING OF A NOTICE UNDER PARAGRAPH 2.7(D) WITHIN 30 DAYS, THAT FAILURE WILL
CONSTITUTE AN EVENT OF DEFAULT; AND


(F)         TO AVOID DOUBT, NEITHER THE FAILURE TO REACH AGREEMENT DURING THE
NEGOTIATION PERIOD NOR THE GIVING OF A NOTICE UNDER PARAGRAPH 2.7(D) CONSTITUTES
AN EVENT OF DEFAULT.


DURING THE NEGOTIATION PERIOD AND ON AND FROM THE DATE OF ANY CANCELLATION
PURSUANT TO PARAGRAPH 2.7(D)(II), THE CONSENT OF THE BORROWER WILL NOT BE
REQUIRED FOR AN ASSIGNMENT OR NOVATION BY AN EXISTING LENDER PURSUANT TO CLAUSE
26.2 (CONDITIONS OF ASSIGNMENT OF NOVATION).  


OTHER UNDERTAKINGS


2.8       DURING THE WAIVER PERIOD, THE OBLIGORS UNDERTAKE TO ENSURE THAT:  

(A)        NO FINANCIAL INDEBTEDNESS IS INCURRED AFTER THE ACCEPTANCE DATE
PURSUANT TO CLAUSE 24.10 (FINANCIAL INDEBTEDNESS) IN RESPECT OF THE INDEBTEDNESS
DESCRIBED IN PARAGRAPH (C), (E), (G) AND (M) OF THE DEFINITION OF PERMITTED
FINANCIAL INDEBTEDNESS WITHOUT THE CONSENT OF THE MAJORITY LENDERS (EXCEPT AS
PROVIDED FOR IN PARAGRAPH (D) BELOW);

(B)        NO LIMITED RECOURSE FINANCIAL INDEBTEDNESS IS INCURRED AFTER THE
ACCEPTANCE DATE PURSUANT TO CLAUSE 24.10 (FINANCIAL INDEBTEDNESS) WITHOUT THE
CONSENT OF THE MAJORITY LENDERS;

(C)        THE AGGREGATE FINANCIAL INDEBTEDNESS INCURRED AFTER THE ACCEPTANCE
DATE PURSUANT TO CLAUSE 24.10 (FINANCIAL INDEBTEDNESS) IN RESPECT OF THE
INDEBTEDNESS DESCRIBED IN PARAGRAPH (D) OF THE DEFINITION OF PERMITTED FINANCIAL
INDEBTEDNESS DOES NOT EXCEED US$10,000,000;

(D)        THE FINANCIAL INDEBTEDNESS INCURRED AFTER THE ACCEPTANCE DATE
PURSUANT TO CLAUSE 24.10 (FINANCIAL INDEBTEDNESS) IN RESPECT OF INDEBTEDNESS
DESCRIBED IN PARAGRAPH (M) OF THE DEFINITION OF PERMITTED FINANCIAL INDEBTEDNESS
IS LIMITED TO THE LIMITED RECOURSE DISCOUNT RECEIVABLES FACILITY ENTERED INTO
WITH HSBC IN JUNE 2020 FOR UP TO USD30,000,000;

(E)        NO SECURITY IS GRANTED PURSUANT TO PARAGRAPHS (D), (G), (H), (S) AND
(T) OF THE DEFINITION OF PERMITTED SECURITY;

(F)         NO SECURITY IS GRANTED OR PERMITTED TO SUBSIST PURSUANT TO PARAGRAPH
(Q) OF THE DEFINITION OF PERMITTED SECURITY IF THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS SECURED BY ALL SECURITY REFERRED TO IN THAT PARAGRAPH EXCEEDS AT
ANY TIME 3% OF TOTAL TANGIBLE ASSETS;

(G)        THE PROCEEDS OF DISPOSALS MADE AFTER THE ACCEPTANCE DATE UNDER CLAUSE
24.11 (DISPOSALS) IN RESPECT OF DISPOSALS DESCRIBED IN PARAGRAPHS (B), (C), (H)
AND (J) OF THE DEFINITION OF PERMITTED DISPOSAL, DO NOT, IN AGGREGATE, EXCEED
US$10,000,000.  FOR THE PURPOSES OF PARAGRAPH (H) OF THE DEFINITION OF PERMITTED
DISPOSAL, THE “EQUITY RAISING” AS DEFINED IN THE LETTER BETWEEN THE AGENT AND
THE OBLIGORS DATED ON OR ABOUT 12 AUGUST 2020 IS A PERMITTED DISPOSAL AND IS
EXCLUDED FROM THE CALCULATION OF THE US$10,000,000 THRESHOLD; AND

  (H)       THE FINANCIAL ACCOMMODATION EXTENDED BY ONE OR MORE OBLIGORS AFTER
THE ACCEPTANCE DATE UNDER CLAUSE 24.9 (FINANCIAL ACCOMMODATION) IN RESPECT OF
THE FINANCIAL ACCOMMODATION DESCRIBED IN PARAGRAPHS (A), (E), (F) AND (G) OF THE
DEFINITION OF PERMITTED FINANCIAL ACCOMMODATION, DOES NOT, WHEN AGGREGATED WITH
THE DISPOSAL PROCEEDS DESCRIBED AT PARAGRAPH 2.8(E), IN AGGREGATE, EXCEED
US$10,000,000.




4 

--------------------------------------------------------------------------------

   


2.9       EACH OBLIGOR UNDERTAKES NOT TO PARTICIPATE OR ENTER, OR TO PERMIT ANY
OTHER GROUP MEMBER TO PARTICIPATE OR ENTER INTO ANY SALE AND LEASEBACK
TRANSACTIONS OR FORWARD SALE OR COAL PREPAYMENT ARRANGEMENTS DURING THE WAIVER
PERIOD WITHOUT THE CONSENT OF THE MAJORITY LENDERS (EXCEPT THE PERMITTED
TRANSACTIONS EXPRESSLY CONSENTED TO BY THE MAJORITY LENDERS IN THE LETTER DATED
12 AUGUST 2020 TO WHICH THIS IS ANNEXURE A).  ANY DISPOSAL OR FINANCIAL
INDEBTEDNESS PERMITTED BY THE FACILITY AGREEMENT OR THIS LETTER IS SUBJECT TO
THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 2.9.


2.10      ANY FUNDS RAISED BY THE OBLIGORS BY WAY OF FINANCIAL INDEBTEDNESS
CONSENTED TO BY THE MAJORITY LENDERS AS CONTEMPLATED BY PARAGRAPHS 2.8(A) ABOVE
AND THE PROCEEDS OF PERMITTED DISPOSALS CONTEMPLATED BY PARAGRAPH 2.8(G) MUST
ONLY BE APPLIED TO WORKING CAPITAL OR THE REPAYMENT OR PREPAYMENT OF THE AMOUNTS
OWING TO THE LENDERS UNDER THE FACILITY AGREEMENT.

DISTRIBUTIONS


2.11      DURING THE WAIVER PERIOD THE PARENT UNDERTAKES THAT IT WILL ONLY MAKE
A DISTRIBUTION IF (AND ONLY IF):

(A)        THE PARENT DELIVERS TO THE AGENT IN FORM AND SUBSTANCE SATISFACTORY
TO THE MAJORITY LENDERS, ACTING REASONABLY, A COMPLIANCE CERTIFICATE SIGNED BY 2
DIRECTORS OF THE PARENT SETTING OUT (IN REASONABLE DETAIL) COMPUTATIONS
DEMONSTRATING COMPLIANCE (AS IF NO WAIVER HAD BEEN GRANTED PURSUANT TO THIS
LETTER) WITH THE FINANCIAL COVENANTS SET OUT IN CLAUSE 23.1 (FINANCIAL
COVENANTS) AS AT A DATE 20 BUSINESS DAYS OR LESS PRIOR TO THE DATE ON WHICH A
DISTRIBUTION IS PROPOSED TO BE MADE;

(B)        THE PARENT DELIVERS TO THE AGENT IN FORM AND SUBSTANCE SATISFACTORY
TO THE MAJORITY LENDERS, ACTING REASONABLY, AT THE SAME TIME THAT THE COMPLIANCE
CERTIFICATE IN SUB-PARAGRAPH (A) IS DELIVERED, A FORECAST OF THE PARENT’S
COMPLIANCE (AS IF NO WAIVER HAD BEEN GRANTED PURSUANT TO THIS LETTER) WITH THE
FINANCIAL COVENANTS SET OUT IN CLAUSE 23.1 (FINANCIAL COVENANTS) FOR THE NEXT
CONSECUTIVE 6 MONTH PERIOD; AND

(C)        THE MAJORITY LENDERS, ACTING REASONABLY, ARE SATISFIED THAT IF THE
PARENT MAKES THAT DISTRIBUTION, NO EVENT OF DEFAULT OR REVIEW EVENT IS
CONTINUING OR WOULD RESULT FROM IT.

REPORTING REQUIREMENTS


2.12      WITHOUT PREJUDICE TO THE PROVISION OF CLAUSE 22.4 (INFORMATION:
MISCELLANEOUS), DURING THE WAIVER PERIOD THE OBLIGORS UNDERTAKE TO SUPPLY TO THE
AGENT IN A FORM SATISFACTORY TO THE AGENT WITHIN 15 BUSINESS DAYS AFTER THE LAST
DAY OF EACH MONTH:

(A)        A REPORT SETTING OUT THE PERFORMANCE REPORT IN RESPECT OF THE
AUSTRALIAN ASSETS AND IN RESPECT OF THE CONSOLIDATED US ASSETS RESPECTIVELY,
INCLUDING THE FOLLOWING DETAILS:

(I)              SALES PRODUCTION;

(II)             OPERATING COST PER TONNE;

(III)            SALES VOLUME;

(IV)            AVERAGE REALISED PRICE;

(V)             DEBTORS AND CREDITORS BALANCE (INCLUDING A COMMENTARY IF THERE
IS A + / - 10% DEVIATION OF THE BALANCE FROM THE IMMEDIATELY PRECEDING REPORT);
AND

(VI)            STOCKPILES AND INVENTORY OF COAL; AND

(B)        A REPORT OUTLINING THE GROUP’S MONTHLY FORECAST CASHFLOW AND WORKING
CAPITAL REQUIREMENTS FOR THE PERIOD TO 30 SEPTEMBER 2021 INCLUDING (IF THERE IS
A MATERIAL DEVIATION, WHICH WOULD INCLUDE + / - 10% OF CASH FLOWS FROM
OPERATIONS, FROM THE IMMEDIATELY PRECEDING FORECAST) A RECONCILIATION OF THE
GROUP’S FORECAST CASHFLOW AND WORKING CAPITAL REQUIREMENTS FOR THAT MONTH
AGAINST THE ACTUAL CASHFLOW AND WORKING CAPITAL REQUIREMENTS OF THAT MONTH. FOR
THE

5 

--------------------------------------------------------------------------------

   

AVOIDANCE OF DOUBT, THE REPORT SHALL ALSO SET OUT THE CONSOLIDATED CASH BALANCE
OF THE GROUP AND THE OUTSTANDING DEBT POSITION OF THE GROUP AS AT THE LAST DAY
OF THE RELEVANT MONTH.


2.13      WITHOUT PREJUDICE TO THE PROVISION OF CLAUSE 22.4 (INFORMATION:
MISCELLANEOUS), WITHIN 60 DAYS AFTER THE LAST DAY OF EACH QUARTER OTHER THAN 30
SEPTEMBER 2021 AND WITHIN 30 DAYS OF THE QUARTER ENDING 30 SEPTEMBER 2021, THE
OBLIGORS UNDERTAKE TO SUPPLY TO THE AGENT:


(A)        A COPY OF THE COMPLETED FORM 10-Q FILED BY THE GROUP WITH THE US
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO THAT DATE; AND


(B)        A COMPLIANCE CERTIFICATE AS AT THAT DATE, WITH THE RATIOS CALCULATED
BY REFERENCE TO THE FORM 10-Q, TOGETHER WITH COMPUTATIONS (IN REASONABLE DETAIL)
(AND SUBJECT, IN RESPECT OF THE CONTENTS OF THE COMPLIANCE CERTIFICATE, TO
PARAGRAPH 2.6).  EACH SUCH COMPLIANCE CERTIFICATE SHALL BE SIGNED BY THE CHIEF
EXECUTIVE OFFICER AND GROUP CHIEF FINANCIAL OFFICER OF THE PARENT. 


2.14      THE OBLIGORS UNDERTAKE TO PROVIDE ALL LENDERS BY NO EARLIER THAN 15
NOVEMBER 2020 AND NO LATER THAN 15 DECEMBER 2020, UPDATED BOARD APPROVED
FINANCIAL MODEL (UPDATED FROM THAT PREVIOUSLY PROVIDED TO THE LENDERS) AND BOARD
APPROVED CAPITAL MANAGEMENT PLAN (IN A FORM WHICH MUST BE PROVIDED BY THE AGENT
TO THE BORROWER FOLLOWING CONSULTATION WITH THE BORROWER ON OR BEFORE 15 OCTOBER
2020). 


REPRESENTATIONS


2.15      THIS LETTER AND THE SUPPLEMENTAL INFORMATION PROVIDED TO THE AGENT IN
CONNECTION WITH IT COMPRISE DISCLOSURE, TO THE EXTENT OF THEIR CONTENTS, FOR THE
PURPOSES OF THE REPRESENTATIONS IN CLAUSE 21.9 (DISCLOSURE) AND 21.10(C) (NO
MISLEADING INFORMATION).    


2.16      EXCEPT AS TO MATTERS EXPRESSLY WAIVED IN THIS LETTER, EACH OBLIGOR
REPEATS THE REPEATING REPRESENTATIONS ON THE DATE OF ITS EXECUTION OF THIS
LETTER BY REFERENCE TO THE FACTS AND CIRCUMSTANCES THEN EXISTING.


2.17      EACH OBLIGOR ON THE DATE OF THIS LETTER REPRESENTS AND WARRANTS TO
EACH FINANCE PARTY THAT NO FINANCE PARTY HAS OR WILL BE PAID ANY ADDITIONAL FEE
OR MARGIN OR OTHER PAYMENT OTHER THAN AS STATED IN THIS LETTER IN CONNECTION
WITH THE WAIVERS GRANTED PURSUANT TO THIS LETTER. EACH OBLIGOR UNDERTAKES THAT
IT WILL NOT MAKE ANY SUCH PAYMENT.  


2.18      EACH OBLIGOR INCORPORATED IN AUSTRALIA REPRESENTS AND WARRANTS THAT
ITS CONSTITUTION HAS NOT BEEN AMENDED OR REPEALED SINCE LAST PROVIDED TO THE
AGENT ON OR ABOUT 24 OCTOBER 2018, EXCEPT AS APPROVED BY THE AGENT.


MATERIAL ADVERSE EFFECT


2.19      ANY EVENT OF DEFAULT UNDER CLAUSE 25.17 (MATERIAL ADVERSE EFFECT)
ARISING BY REASON OF PARAGRAPH (A) OR (B) OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT WHICH MAY HAVE OCCURRED OR BE CONTINUING AS AT 12 AUGUST 2020 AS A RESULT
OF COVID-19 RELATED EVENTS THAT HAVE OCCURRED ON OR BEFORE THAT DATE IS WAIVED.

ADDITIONAL RIGHTS


2.20      THE OBLIGORS ACKNOWLEDGE AND AGREE THAT AT ANY TIME DURING THE WAIVER
PERIOD ANY EXISTING LENDER MAY ASSIGN ANY OF ITS RIGHTS OR NOVATE ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO A NEW LENDER WITHOUT THE
CONSENT OF THE BORROWER.


3          ADMINISTRATION FEE AND OTHER CONDITIONS


3.1       IN CONSIDERATION OF THE WAIVERS AND MODIFICATIONS SOUGHT IN THIS
LETTER, THE OBLIGORS UNDERTAKE TO PAY TO YOU AS AGENT, FOR THE ACCOUNT OF EACH
LENDER WHO HAS CONFIRMED ITS ACCEPTANCE OF THIS WAIVER

6 

--------------------------------------------------------------------------------

   


LETTER TO YOU AS AGENT BY 5.00PM ON THE 5TH BUSINESS DAY AFTER THE ACCEPTANCE
DATE, AN ADMINISTRATION FEE (IN AN AMOUNT AS AGREED BETWEEN THE PARTIES) ON THE
ACCEPTANCE DATE. THAT FEE WILL BE PAID IN THE CURRENCY OR CURRENCIES IN WHICH A
LENDER’S COMMITMENTS ARE DENOMINATED AND SHALL BE PAYABLE BY THE OBLIGORS TO THE
AGENT WITHIN 10 BUSINESS DAYS OF THE ACCEPTANCE DATE.


3.2       THE OBLIGORS UNDERTAKE TO PAY PROMPTLY ON DEMAND THE FEES, COSTS AND
EXPENSES INCURRED BY THE LENDERS AND THE AGENT IN THE PREPARATION, NEGOTIATION
AND EXECUTION OF THIS LETTER (INCLUDING LEGAL FEES AND EXPENSES) PURSUANT TO
CLAUSE 19.2 (AMENDMENT COSTS).  


3.3       WITHIN 20 BUSINESS DAYS OF THE ACCEPTANCE DATE, THE OBLIGORS MUST
PROCURE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT LEGAL OPINIONS OF:


(I)          SULLIVAN & CROMWELL LLP, AS NEW YORK COUNSEL TO THE PARENT AND THE
OBLIGORS; AND


(II)         DINSMORE & SHOHL LLP, AS WEST VIRGINIA COUNSEL TO THE PARENT AND
THE OBLIGORS,


3.4       IN EACH CASE REGARDING US LAW MATTERS WITH RESPECT TO THE OBLIGORS AND
THEIR ENTRY INTO THIS LETTER. A FAILURE TO COMPLY WITH THIS UNDERTAKING WITHIN
THE TIME REQUIRED WILL BE AN EVENT OF DEFAULT AND NO REMEDY PERIODS UNDER THE
FACILITY AGREEMENT WILL APPLY.   


4          GENERAL 


4.1       THIS LETTER IS ISSUED BY THE PARENT, THE ORIGINAL BORROWER AND ALL
OTHER OBLIGORS. 


4.2       EACH OBLIGOR ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED FOR IN
THIS LETTER (OR ANY OTHER FINANCE DOCUMENT):


(A)        NO OTHER AMENDMENTS, WAIVERS OR CONSENTS ARE MADE BY THIS DOCUMENT TO
THE FACILITY AGREEMENT OR ANY OTHER FINANCE DOCUMENT;


(B)        THIS LETTER DOES NOT AFFECT ANY OTHER RIGHT A LENDER MAY HAVE; AND


(C)        ALL PROVISIONS OF THE FACILITY AGREEMENT AND ANY OTHER FINANCE
DOCUMENT REMAIN IN FULL FORCE AND EFFECT.


4.3       EACH OBLIGOR ACKNOWLEDGES AND CONFIRMS THAT:


(A)        EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS LETTER, THE TERMS OF THIS
LETTER DO NOT AFFECT OR PREJUDICE THE OBLIGATIONS OF ANY OBLIGOR UNDER ANY
FACILITY AGREEMENT OR ANY OTHER FINANCE DOCUMENT; AND


(B)        EACH GUARANTEE AND SECURITY PROVIDED BY IT AND SECURITY GRANTED BY IT
CONTINUES IN FULL FORCE AND EFFECT.


4.4       IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS LETTER AND THE FACILITY
AGREEMENT, THE TERMS OF THIS LETTER WILL PREVAIL TO THE EXTENT OF THAT
INCONSISTENCY.


4.5       THE PERSON WHO SIGNS THIS LETTER ON BEHALF OF THE OBLIGORS DOES SO AS
THE DULY APPOINTED ATTORNEY OF EACH AUSTRALIAN OBLIGOR AND DULY AUTHORIZED
SIGNATORY OF EACH US OBLIGOR AND HAS NO NOTICE OF REVOCATION OF THAT APPOINTMENT
OR AUTHORITY WITH RESPECT TO ANY OBLIGOR.


4.6       THE AGENT ACKNOWLEDGES THAT THE PARENT HAS ADVISED THAT IT INTENDS TO
PUBLICLY FILE THIS LETTER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. THE
AGENT CONSENTS ON BEHALF OF ITSELF AND THE MAJORITY LENDERS TO THE PUBLIC FILING
OF THIS LETTER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON THE CONDITION
THAT THE PARENT REDACTS ANY FEE INFORMATION AND USES ITS BEST ENDEAVOURS TO
ENSURE THAT THERE IS A REDACTION OF THE ANY MARGIN INFORMATION SET OUT IN
PARAGRAPH 2.3 AND PARAGRAPH 3.1 OF ANNEXURE A AS PART OF THE PUBLIC FILING.


 

7 

--------------------------------------------------------------------------------

   


5          ACCEPTANCE 


5.1       IF THE MAJORITY LENDERS AGREE TO THE ABOVE AND INSTRUCT YOU
ACCORDINGLY, PLEASE ACKNOWLEDGE THAT AGREEMENT BY EXECUTING THIS LETTER AND
RETURNING IT TO US.  YOU AND THE OBLIGORS ACKNOWLEDGE AND AGREE THAT THE WAIVERS
AND MODIFICATIONS DESCRIBED IN THIS LETTER COME INTO EFFECT UPON YOUR SO DOING. 
 


5.2       THIS LETTER AND ANY AGREEMENT FORMED BY ITS ACCEPTANCE ARE GOVERNED BY
THE LAWS OF QUEENSLAND AND EACH PARTY IRREVOCABLE SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF QUEENSLAND.


5.3       ONCE ACCEPTED, THIS LETTER IS A FINANCE DOCUMENT UNDER THE FACILITY
AGREEMENT.


5.4       THIS LETTER MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS.  EACH
COUNTERPART CONSTITUTES AN ORIGINAL OF THIS LETTER, ALL OF WHICH TOGETHER
CONSTITUTE ONE INSTRUMENT. THIS LETTER IS INTENDED TO BIND ALL PARTIES TO IT. 
IN THE EVENT IT IS NOT BINDING ON ONE PARTY, THE PARTIES AGREE THAT IT WILL BE
BINDING ON NONE OF THEM


5.5       THE PARTIES ENTER INTO THIS LETTER IN CONSIDERATION OF, AMONG OTHER
THINGS, THE MUTUAL PROMISES CONTAINED IN THIS LETTER.

 

8 

--------------------------------------------------------------------------------